Citation Nr: 0300277	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  95-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to recognition as the veteran's surviving 
spouse for the purpose of receiving death pension 
benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956, and he died in August 1993.  The appellant 
is the veteran's legal widow; however, because she only 
married the veteran 11 days before he died, her 
eligibility to receive death pension benefits has been 
denied pursuant to 38 C.F.R. § 3.54(a).  

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations by the New York City, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
The case was last before the Board in October 1999, when 
it was remanded for further development.  It has now been 
returned to the Board for further appellate review.  

As part of the remand, the appellant was requested by the 
RO in November 1999 to clarify her wishes for a personal 
hearing in this appeal.  The appellant never responded to 
this letter, and her request for a personal hearing is 
therefore considered to have been withdrawn.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The appellant married the veteran on August 18, 1993, 
11 days prior to his death on August [redacted], 1993; she and the 
veteran made no attempt to enter into a valid marriage 
prior to that date; and she and the veteran had no child.  

3.  The State of New York, in which the appellant and the 
veteran resided, does not recognize common-law marriages.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1541 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.50, 3.52, 3.54 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the representative, 
if any, of which portion, if any, of the necessary 
evidence must be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

The Act and the implementing regulations were in effect 
when the appellant's claim was most recently considered by 
the RO.  The current record reflects that the RO has 
informed the appellant through letters, the statement of 
the case and supplements thereto, of the evidence and 
information needed to substantiate the claim.  In 
addition, the October 1999 remand specifically notified 
the appellant of the evidence she needed to submit in 
order to establish her claim, and she was given the 
opportunity to obtain and submit this evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By its 
very nature, the necessary evidence was of the type 
readily available to the appellant, rather than to VA; 
however, the appellant has never requested that VA assist 
her to obtain this evidence.  Neither the appellant nor 
her representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim, and the Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  

In sum, the facts pertinent to this claim have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
claim.  






II  Analysis

Death pension benefits shall be paid by the Secretary to 
the surviving spouse of each veteran of a period of war 
who met the service requirements prescribed in section 
1521(j) of this title.  38 U.S.C.A. § 1541.  

For the purpose of administering veterans' benefits, the 
term "surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.  

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage 
occurred one year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such 
marriage, and (b) The claimant entered into the marriage 
without knowledge of the legal impediment, and (c) The 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death, and (d) 
No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to 
the veteran's death.  38 C.F.R. § 3.52.  

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the 
veteran's death, or (2) For any period of time if a child 
was born of the marriage, or was born to them before the 
marriage, or (3) For Korean War veterans, if the marriage 
occurred before February 1, 1965.  38 C.F.R. § 3.54(a).  

In the present case, it is not disputed that the appellant 
married the veteran on August 18, 1993, only 11 days 
before his death on August [redacted], 1993.  No evidence has been 
presented to show, nor has it ever been contended, that 
the appellant and the veteran ever had a child together.  
In addition, the veteran and the appellant were not 
married before February 1, 1965.  Thus, although she is 
the veteran's legal widow, the appellant does not qualify 
to receive death pension benefits as the veteran's 
surviving spouse based upon her marriage to the veteran 
less than one year before he died.  

There remains the possibility that the appellant's 
relationship to the veteran prior to August 18, 1993 could 
be deemed to be a valid marriage for VA purposes under 
38 C.F.R. § 3.52.  However, the evidentiary requirements 
to establish this status were carefully explained to the 
appellant in the Board's October 1999 remand, and she was 
subsequently requested by the RO to submit this evidence, 
to which she never replied.  

The veteran and the appellant resided in the State of New 
York, which does not recognize common-law marriage.  The 
appellant has never said whether she was aware of this 
legal impediment.  However, on her initial application 
form, the appellant indicated that she and the veteran had 
only been married on and after August 18, 1993.  She 
further indicated in her substantive appeal on VA Form 9, 
dated in June 1995, that she and the veteran always 
intended to get married but that, do to one thing and 
another, they never got around to it until August 18, 
1993.  These statements by the appellant seem to express a 
general awareness on her part (and probably on the 
veteran's part as well) that prior to the ceremonial 
marriage on August 18, 1993, they were merely living 
together, but without any pretense of being in a marital 
relationship, legal or otherwise.  

The only corroboration for an alleged common-law marriage 
submitted by the appellant consists of a December 1993 
notarized statement by their landlord, who said that the 
appellant and the veteran lived together from about 1986 
until his death, except for three months when the 
appellant moved downstairs to live with her son while the 
veteran's daughter stayed with him.  This statement seems 
to indicate that the veteran and the appellant attempted 
to conceal their common living arrangements from the 
veteran's daughter during her visit; it is certainly far 
short of a declaration that they believed that they were 
living in a common-law marital relationship and holding 
themselves out to the general public as a married couple.  

In summary, the appellant was not married to the veteran 
for one year prior to his death; and the evidence does not 
show that her relationship with the veteran prior to 
August 18, 1993, can be deemed to be a valid marriage for 
VA purposes.  Accordingly, this appeal must be denied.  


ORDER

The Board having determined that the appellant is not the 
veteran's surviving spouse for the purpose of receiving 
death pension benefits, the appeal is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

